Capital World Growth and Income Fund, Inc. 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9200 Fax (213) 486 9455 Vincent P. Corti Secretary February 6, 2012 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Capital World Growth and Income Fund, Inc. File Nos.033-54444 and 811-07338 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the form of prospectus and Statement of Additional Information since the electronic filing on January 31, 2012 of the Registrant’s Post-Effective Amendment No. 27 under the Securities Act of 1933 and Amendment No. 29 under the Investment Company Act of 1940. Sincerely, /s/ Vincent P. Corti Vincent P. Corti
